            Case 4:20-cv-03543-DMR Document 1 Filed 05/27/20 Page 1 of 6




 1   JOEL P. GUMBINER (State Bar No. 111586)
     GORDON D. McAULEY (State Bar No. 99932)
 2   WILLIAMS & GUMBINER LLP
     1010 B Street, Suite 200
 3   San Rafael, CA 94901
     Phone: (415) 755-1880
 4   Jgumbiner@williamsgumbiner.com
     Gmcauley@williamsgumbiner.com
 5
     Attorneys for Plaintiff
 6   Alice Forestiere

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11   ALICE FORESTIERE,                                         Case No.

12              Plaintiff,                                     COMPLAINT FOR VIOLATION OF
                                                               FEDERAL SECURITIES LAWS;
13                      vs.                                    INTERSTATE WIRE FRAUD;
                                                               INTERSTATE MAIL FRAUD
14   WELTHER OAKS, LLC, and ALI BAZZI,
     Defendants.
15

16

17

18
                Plaintiff Alice Forestiere ("Plaintiff'), by and through her attorneys, alleges the following
19
     upon information and belief, except as to those allegations concerning Plaintiff, which are alleged
20
     upon personal knowledge. Plaintiffs information and belief is bas upon, among other things, her
21
     counsel's investigation, which includes, among other things, (a) review and analysis of all
22
     correspondence and contracts transmitted between the parties, and (b) a review of the U.S.
23
     Securities and Exchange Commission website.
24
                                       NATURE OF ACTION AND OVERVIEW
25
                1.       Plaintiff is a single woman, 68-year old woman living in Novato, California in
26
     Marin County. Defendants operate out of Detroit Michigan and purpose to invest customer's
27
     money in currencies and securities internationally.
28

                                                         -1-
     Case No:                                                                 Complaint
            Case 4:20-cv-03543-DMR Document 1 Filed 05/27/20 Page 2 of 6



 1              2.   This is a private enforcement action on behalf of Plaintiff who purchased $10,000

 2   in securities from Defendants Welther Oaks, LLC, and Ali Bazzi, on about December 17, 2019.

 3              3.   On information and belief Defendants, and each of them, were investment

 4   companies, selling investments across state lines, subject to regulation under the U.S. Securities

 5   and Exchange Commission. The actions of Defendants, and each of them, asserted herein are

 6   express violations of financial regulations and statutes intended to protect persons such as

 7   Plaintiff.

 8              4.   On or about December 17, 2019, Defendants enticed Plaintiff to invest $10,000

 9   with Defendants. Both verbally and in a draft agreement, defendants sent to plaintiff, defendants

10   promised "annual returns of $700 per month, or $20%, whichever is greater."        Defendants

11   represented to Plaintiff that Defendants were complying with all of the applicable securities rules.

12              5.   Based on the representations made to Plaintiff in the Agreement, and during emails

13   and phone conversations, Plaintiff invested with Defendants $10,000 on December 17, 2019.

14   Since that initial investment date of December 17, 2019, until the present, Defendants, and each

15   of them, continued to represent to plaintiff that her investments have made a remarkable

16   investment return. On or about February 26, 2020, Defendants advised Plaintiff the value of her

17   investment was $14,000. No statements or accountings have ever been provided.

18              6.   Since February until the present, Plaintiff requested updates on the value and status

19   of her investment. Defendants refused to respond to those requests, other than to continually

20   represent that her investment was earning the promised returns.

21              7.   On May 5, 2020, plaintiff's counsel wrote a letter to Defendants to close Plaintiffs

22   account, and to demand immediate payment of the $14,000 balance.

23              8.   Since receiving the May 5 letter, defendants made several unkept promises to close

24   the account, return the funds, offering several unlikely excuses for their continuing failure to

25   comply with those promises. Despite a promise that the account was closed, and the funds would

26   be wired to plaintiffs' account with a statement, defendants have still not provided either.

27              9.   As a result of Defendants wrongful acts and omissions, as described above, and

28   others subject to additional discovery, plaintiff has suffered significant losses and damages.

                                                      -2-
     Case No:                                                              Complaint
            Case 4:20-cv-03543-DMR Document 1 Filed 05/27/20 Page 3 of 6




 1                                         JURISDICTION AND VENUE

 2              9.    The claims asserted herein arise under Sections IO(b) and 20(a) of the Exchange

 3   Act (15 U.S.C. §§78j(b) and 78t(a) and Rule lOb-5 promulgated thereunder by the SEC (17

 4   C.F.R. §240.l0b-5).

 5              10.   This Court has jurisdiction over the subject matter of this action pursuant to 28

 6   U.S.C. §1331 and Section 27 of the Exchange Act (15 U.S.C. 78aa).

 7              11.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §1391(b) and

 8   Section 27 of the Exchange Act (15 U.S.C. §1578aa(c)). Substantial actions in furtherance of the

 9   alleged fraud or the effects of the fraud have occurred in Marin County, California, in this

10   Judicial District. The contract and subject transactions originated in this Judicial District.

11                                          FIRST CAUSE OF ACTION

12                                 Violation of Section 1O(b) of The Exchange Act

13              12    Plaintiff repeats and realleges each and every allegation contained above as if fully

14   set forth herein.

15              13.   In luring Plaintiff into the investment scheme culminating in Plaintiffs $10,000

16   payment to Defendants on or about December 17, 2019, Defendants carried out a plan, scheme,

17   and course of conduct which was intended to and, did, (i) deceive the investing public, including

18   plaintiff, as alleged herein and, (ii) caused Plaintiff to purchase Defendants' securities without

19   any intention of Defendants ever to return the investment, or any profits made therefrom.

20              14.   Defendants, to fraudulently encourage Plaintiffs investment in Defendant's bogus

21   securities, (i) employed devices, schemes, and artifices to defraud; (ii) made untrue statements of

22   material fact and/or omitted to state material fact necessary to make the statements not

23   misleading; and (iii) engaged in act, practices, and a course of business which operated as a fraud

24   upon the purchasers of the Defendant's securities in an effort to defraud Plaintiff, with no

25   intention of fulfilling Defendants' many promises to Plaintiff regarding the security and

26   profitability of the investments. All Defendants are sued either as primary participants in the

27   wrongful and illegal conduct charged herein or as controlling persons as alleged herein.

28

                                                       -3-
     Case No:                                                               Complaint
           Case 4:20-cv-03543-DMR Document 1 Filed 05/27/20 Page 4 of 6




 1              15.   Defendants directly and indirectly, by the use, means or instrumentalities of

 2   interstate commerce and/or of the mails, engage and participated in a continuous course of

 3   conduct to conceal adverse material information about the fraudulent investments Defendants

 4   sold to Plaintiff.

 5              16.   Defendants had actual knowledge of the misrepresentations and/or omissions of

 6   material fact set forth herein, or acted with reckless disregard for the truth in that they failed to

 7   ascertain and to disclose such facts, even though such facts were available to them. Such material

 8   misrepresentations and/or omissions were done knowingly or recklessly and for the purpose and

 9   effect of concealing Defendant's actual intention of defrauding Plaintiff.

10              17.   Had Plaintiff known the true facts concerning Defendants' investment scheme,

11   plaintiff would not have investment in Defendants' fraudulent investment products.

12              18.   By virtue of the foregoing, Defendants have violated Section IO(b) of the

13   exchange Act and Rule 10b-5 promulgated thereunder.

14              19.   As a direct result of the Plaintiff suffered damages in connection with her purchase

15   of Defendants' securities.

16                                         SECOND CAUSE OF ACTION

17                                 Violation of Section 20(a) of the Exchange Act

18              20.   Plaintiff repeats and realleges each and every allegation contained above as if fully

19   set forth herein.

20              21.   The individual defendants acted as controlling person of Defendant WELTHER

21   OAKS, LLC, within the meaning of Section 20(a) of the Exchange Act as alleged herein. By

22   virtue of their high-level positions, and their ownership and contractual rights, participation in

23   and/or awareness of the company's operations and/or intimate knowledge of the false financial

24   statements filed by the company with the SEC and disseminated to the investing public, the

25   Defendants had the power to influence and control, and did influence and control, the decision

26   making of the Company, including the content and dissemination of the various statements with

27   Plaintiff contends are false and misleading. The Defendants were provided with unlimited access

28   to the copies of the company's reports, press release, public filings and other statements alleged

                                                       -4-
     Case No:                                                               Complaint
             Case 4:20-cv-03543-DMR Document 1 Filed 05/27/20 Page 5 of 6




 1   by Plaintiff to be misleading prior to and/or shortly after these statements were issued and had the

 2   ability to prevent the issuance of the statements or cause the statements to be corrected.

 3              22.   As set forth above, Defendants each violated Section 1O(b) and 1Ob-5 by their acts

 4   and/or omissions as alleged in this Complaint. By virtue of their positions as controlling persons,

 5   the defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

 6   proximate result of Defendants' wrongful conduct Plaintiff suffered damages in connection with

 7   her purchase of the Defendants' securities.

 8                                          THIRD CAUSE OF ACTION

 9                                     Interstate Wire Fraud (18 U.S.C. §1343)

10              23.   Plaintiff repeats and realleges each and every allegation contained above as if fully

11   set forth herein.

12              24.   In conducting its sales activities with Plaintiff, Defendants, and each of them: (1)

13   voluntarily and intentionally devised or participated in a scheme to defraud Plaintiff; (2)

14   Defendants did so with the intent to defraud; (3) that it was reasonably foreseeable that interstate

15   wire communications would be used; and (4) that interstate wire communications were in fact

16   used.

17              25.   As a direct result of Defendant's fraudulent schemes and use of interstate

18   telephone calls with Plaintiff to further those schemes to defraud, Plaintiff has been damaged as

19   set forth below.

20                                          FORTH CAUSE OF ACTION

21                                    Interstate Mail Fraud (18 U.S.C. § 1341)

22              26.   Plaintiff repeats and realleges each and every allegation contained above as if fully

23   set forth herein.

24              27.   In conducting its sales activities with Plaintiff, Defendants, and each of them: (1)

25   voluntarily and intentionally devised or participated in a scheme to defraud Plaintiff; (2)

26   Defendants did so with the intent to defraud; (3) that it was reasonably foreseeable that interstate

27   wire communications would be used; and (4) that Defendants used interstate mail or postal

28   services to further those schemes to defraud Plaintiff.

                                                       -5-
     Case No:                                                               Complaint
                Case 4:20-cv-03543-DMR Document 1 Filed 05/27/20 Page 6 of 6




 1                28.           As a direct result of Defendant's fraudulent schemes and use of interstate mail or

 2   postal services with Plaintiff to further those schemes to defraud, Plaintiff has been damaged as

3    set forth below.

 4                                                                       PRAYER FOR RELIEF

 5

 6                WHEREFORE, Plaintiff prays for relief and judgment as follows:

 7                (a)          Awarding compensatory damages in favor of Plaintiff against all defendants,

 8   jointly and severally for all damages sustained as a result of Defendants' wrongful acts, in an

 9   amount to be proven at trial, including interest thereon;

10                (b)          Awarding punitive damages to Plaintiff against all Defendants for their fraudulent

11   acts;

12                (c)          Awarding Plaintiff reasonable costs and expenses incurred in this action, including

13   counsel fees and expert fees; and

14                (d)          Such other and further relief as the Court may deem just and proper.

15

16   DATED:                    May 27, 2020                                                     WILLIAMS & GUMBINER LLP

17

18
                                                                                               Joel Gumbiner
19                                                                                             Gordon McAuley
                                                                                               Attorneys for Plaintiff
20                                                                                             Alice Forestiere
21   G:\CLIENT DOCUMENTS\Forestiere, Alice\Pleadings\Complaints and Answers\2020-05-13 Complaint.doc



22

23

24

25
26
27

28

                                                                                        -6-
     Case No:                                                                                                 Complaint
